DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments / Status of Claims
An amendment, filed 8/6/2021, is acknowledged. Claims 1, 4 – 5, 8, and 10 are amended. Claims 2 – 3, 9, and 16 are canceled. Claims 1, 4 – 8, and 10 – 15 are currently pending in the application and under consideration for this office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.







Claims 1, 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of “Joining metal with adhesives”, 2007. The Fabricator (“Courtney”; of record).
Regarding claim 1, Carter discloses a method for manufacturing a turbine engine part ([0018]), said method comprising: a step of producing said part by powder metallurgy using a material forming a substrate of said part ([0020]-[0022], [0025]; Fig. 2, #100), 5then a finishing 
Carter discloses that a slurry is first deposited onto the surface of the substrate, constituting the 1st finishing step ([0018], L 9-11). Carter then discloses an aluminizing process, constituting the 2nd finishing step ([0018], L 11-15; [0029]; [0035]). Figure 3 of Carter is an example of the surface roughness before the aluminizing process (Fig. 3, #110), whereas Figure 4 of Carter is an example of the surface roughness after the aluminizing process (Fig. 4, #110). It is evident that after said second finishing step, said at least one surface (Figs. 3-4, #110) is smoother than after said first finishing step. Moreover, it is clear that there is a metal coating that is formed in part on the at least one surface (see Fig. 4, 110 [surface] & 300 [coating]), which is formed as a result of the aluminizing process disclosed by Carter ([0035], L 27-30), equivalent to the second finishing heat treatment operation step of the instant claim.
Moreover, Carter teaches that said metal material is deposited in the form of powder during said first finishing step ([0033], L 1-3).
Carter does not explicitly teach that said first finishing step comprises at least one phase of depositing an adhesive agent onto said at least one surface of the substrate prior to a phase of applying the powder of said metal material onto said at least one surface, so that the powder adheres to said at least one surface.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Courtney into Carter and deposit an adhesive agent onto said surface of the substrate prior to a phase of applying the powder of said metal material onto said surface, so that the powder adheres to said surface. Adhesives offer an advantage of easily joining irregularly shaped surfaces.
The Examiner notes that Carter in view of Courtney does not explicitly teach how adhesive is applied; that is, if the adhesive is applied to the surface of the substrate, or applied to the metallic powder prior of application of powder to the surface of the substrate. However, the Examiner notes that as there is a predictable, finite set of solutions to the problem, it would have been obvious to an ordinarily skilled artisan to try each option, including applying adhesive to the surface of the substrate prior to application of the metallic powder.
Regarding claim 10, Carter teaches that the first finishing step comprises a phase of producing a slurry with the powder of said metal material ([0033], L 1-3), using at least one binding agent ([0033], L 3), and a phase of applying said slurry to said surface of the substrate ([0032], L 9-11), so that the powder deposit reaches the desired thickness for forming the coating ([0032], L 11-14).
A slurry, known in the art as a mixture of solids suspended in a liquid, inherently possesses a solvent by nature of its state of matter. Thus, Carter necessarily teaches that the produced slurry uses a solvent. 
12, Carter teaches that the finishing operation comprises a second heat treatment operation ([0035], L 18-20), so as to homogenize the thickness of the coating of said surface ([0032], L 11-14).
Regarding claim 13, Carter teaches that the second heat treatment operation comprises a diffusion phase ([0035], L 1-4). 
The Examiner respectfully notes that Carter also teaches a first heat treatment ([0035], L 13-18). Carter does not explicitly teach that this phase of the heat treatment constitutes brazing. However, it is performed in the same order (before the longer heat treatment for 1 to 4 hours) ([0035], L 13-21) and for a comparable length of time (approximately 10 minutes) to the brazing heat treatment as disclosed in the instant specification (10 to 20 minutes) (Instant Application: P 8, L 24-25). Thus, an ordinarily skilled artisan would expect that the first heat treatment taught by Carter would be to the same effect as the brazing phase as claimed in the instant claim.
Regarding claim 14, Carter teaches that the coating of the surface is chemically treated with an aqueous acidic solution ([0036]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of “Joining metal with adhesives”, 2007. The Fabricator (“Courtney”; of record) as applied to claim 1, as evidenced by “Metals and Alloys – Melting temperatures”, 2005 (“Engineering ToolBox”; of record).
Regarding claim 5, Carter teaches that the applied coating is heated to a temperature of approximately 1600 °F ([0035]). Carter teaches that the applied coating comprises a metallic powder, comprising aluminum or an aluminum-silicon alloy ([0034]). It is known in the art that 
Thus, Carter necessarily discloses that the heat treatment operation of said second finishing step is performed so as to melt at least one set of grains of the same type (in the case of Carter, aluminum) 25in said metal powder material.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of “Joining metal with adhesives”, 2007. The Fabricator (“Courtney”; of record) as applied to claim 1, and further in view of US 2015/0368782 (“Richet”; of record).
Regarding claim 4, Carter teaches that the material of the substrate is a determined metal or metal alloy, such as a nickel-based superalloy ([0026], L 1-6).
Richet teaches a method for depositing a coating on a substrate that may be based on nickel, alloys of nickel, superalloys of nickel, or composite substrates comprising nickel ([0068]). Richet teaches that the coating comprises a metallic powder, which may comprise a mixture of aluminum and nickel ([0023]). Richet teaches that the coatings give the substrates excellent corrosion resistance within internal cavities as well as substantially improved service life ([0073]-[0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Richet into Carter and deposit a metal powder material that comprises nickel, which is of the same nature as the material of the substrate, in addition to aluminum. Coatings of this composition give the substrate excellent corrosion resistance within internal cavities as well as substantially improved service life.
.

Claims 6 – 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of “Joining metal with adhesives”, 2007. The Fabricator (“Courtney”; of record) and US 2015/0368782 (“Richet”; of record) as applied to claim 4, as evidenced by “Metals and Alloys – Melting temperatures”, 2005 (“Engineering ToolBox”; of record).
Regarding claim 6, Carter teaches that the applied coating is heated to a temperature of approximately 1600°F, or 871°C ([0035]). Carter teaches that the applied coating comprises a metallic powder, comprising aluminum or an aluminum-silicon alloy ([0034]). It is known in the art that the melting point of pure aluminum is 1220°F, or 660°C (Engineering ToolBox: Aluminum Melting Point). 
Thus, Carter necessarily teaches that the heat treatment operation of said second finishing step is performed so as to melt the aluminum grains of the same nature 25in said metal powder material, as was discussed in the rejection of claim 5.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to deposit a metal powder material that comprises nickel, which is of the same nature as the material of the substrate, in addition to aluminum. Coatings of this composition give the substrate excellent corrosion resistance within internal cavities as well as substantially improved service life.

Thus, the first set of grains made up of a first metal or a first alloy (in the case of Carter in view of Richet, nickel) would not melt and would differ from the set of aluminum grains of the same type melted in said second finishing step.
Regarding claim 7, Carter teaches that the additively manufactured substrate may have substantial surface roughness after manufacture ([0027]). 
Moreover, Carter teaches that the coating process fills in the troughs and peaks of the component surface formed after additive manufacture, in order to reduce surface roughness ([0018]). An ordinarily skilled artisan would appreciate that from these teachings, the drops of liquid material of the metallic powder properly fill the roughness of the surface of the substrate during the second finishing step, and thus must be smaller than said roughness.
Regarding claim 15, Carter teaches that the powder comprising aluminum used as part of the coating has an average particle size between about 0.5 μm and 100 μm ([0034]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle size range taught by Carter (0.5-100 μm) overlaps with the range of the instant claim (preferably less than 53 μm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of “Joining metal with adhesives”, .
Regarding claim 8, Carter does not explicitly teach a step of cleaning the surface of the substrate before the first finishing step, so as to promote the adhesion of said metal material on the substrate.
Szuromi teaches that faying surfaces of some surface-connected defects may not be sufficiently metallurgically diffusion bonded to an applied coating, slurry, or powder if excessively oxidized or otherwise insufficiently cleaned ([0006]). Thus, an ordinarily skilled artisan would be motivated to clean the surface of a substrate before applying a coating to the surface.
Moreover, a step of cleaning a surface before application of a coating is prima facie obvious. An ordinarily skilled artisan would appreciate that a surface free of unwanted debris or residue would have better adhesion to an applied coating than a surface with debris that may physically impede the interaction between the surface and coating and form an unwanted barrier. Thus, an ordinarily skilled artisan would be motivated to complete a step of cleaning the surface of the substrate before the first finishing step.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of “Joining metal with adhesives”, 2007. The Fabricator (“Courtney”; of record) as applied to claim 10, and further in view of US 2007/0238257 (“Paar”; of record).
Regarding claim 11, Carter does not explicitly teach that the finishing operation comprises a step of heat-curing, so as to consolidate the powder deposit after the phase of applying said slurry to said surface of the substrate.

It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Paar into Carter and complete a step of heat-curing after the powder is deposited onto the surface of the substrate. The heat-curing step would result in the formation of a firmly adhering film on the surface of the substrate.

Claims 1, 10, and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2017/0314618 (“Speckert”).
Regarding claim 1, Carter discloses a method for manufacturing a turbine engine part ([0018]), said method comprising: a step of producing said part by powder metallurgy using a material forming a substrate of said part ([0020]-[0022], [0025]; Fig. 2, #100), 5then a finishing operation comprising at least one first finishing step, in which a determined material is deposited onto at least one surface of the substrate of said part after the powder metallurgy production step ([0032]-[0034]), and a second finishing step corresponding to a heat treatment operation ([0035]), so as to form a smooth coating for said surface ([0045], L 18-21; Fig. 4, 302), wherein in that said determined material is a metal material ([0033], L 1-3), to form a smooth metal coating ([0045], L 18-21).
Carter discloses that a slurry is first deposited onto the surface of the substrate, constituting the 1st finishing step ([0018], L 9-11). Carter then discloses an aluminizing process, constituting the 2nd finishing step ([0018], L 11-15; [0029]; [0035]). Figure 3 of Carter is an example of the 
Moreover, Carter teaches that said metal material is deposited in the form of powder during said first finishing step ([0033], L 1-3).
Carter does not explicitly teach that said first finishing step comprises at least one phase of depositing an adhesive agent onto said at least one surface of the substrate prior to a phase of applying the powder of said metal material onto said at least one surface, so that the powder adheres to said at least one surface.
Speckert teaches a bearing assembly and method for producing such an assembly ([0003], L 1-3). Speckert teaches that the bearing assembly comprises a substrate having a surface and a wear resistant coating over the surface of the substrate ([0003], L 3-6). Speckert teaches that the wear resistant coating, which may be provided as a powder ([0026], L 7-18), may be fixed in place to the surface of the substrate using a temporary adhesive ([0031], L 3-8), prior to heat treatment which results in a permanent fixation of the coating to the substrate ([0031], L 8-18).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Speckert and apply the metallic powder to the surface of the substrate using a temporary adhesive. Such an adhesive would allow for the metallic powder to be temporarily fixed in place prior to formation of a metallurgical bond via heat treatment.

Regarding claim 10, Carter teaches that the first finishing step comprises a phase of producing a slurry with the powder of said metal material ([0033], L 1-3), using at least one binding agent ([0033], L 3), and a phase of applying said slurry to said surface of the substrate ([0032], L 9-11), so that the powder deposit reaches the desired thickness for forming the coating ([0032], L 11-14).
A slurry, known in the art as a mixture of solids suspended in a liquid, inherently possesses a solvent by nature of its state of matter. Thus, Carter necessarily teaches that the produced slurry uses a solvent. 
Regarding claim 12, Carter teaches that the finishing operation comprises a second heat treatment operation ([0035], L 18-20), so as to homogenize the thickness of the coating of said surface ([0032], L 11-14).
Regarding claim 13, Carter teaches that the second heat treatment operation comprises a diffusion phase ([0035], L 1-4). 
The Examiner respectfully notes that Carter also teaches a first heat treatment ([0035], L 13-18). Carter does not explicitly teach that this phase of the heat treatment constitutes brazing. However, it is performed in the same order (before the longer heat treatment for 1 to 4 hours) ([0035], L 13-21) and for a comparable length of time (approximately 10 minutes) to the brazing 
Regarding claim 14, Carter teaches that the coating of the surface is chemically treated with an aqueous acidic solution ([0036]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2017/0314618 (“Speckert”) as applied to claim 1, as evidenced by “Metals and Alloys – Melting temperatures”, 2005 (“Engineering ToolBox”; of record).
Regarding claim 5, Carter teaches that the applied coating is heated to a temperature of approximately 1600 °F ([0035]). Carter teaches that the applied coating comprises a metallic powder, comprising aluminum or an aluminum-silicon alloy ([0034]). It is known in the art that the melting point of pure aluminum is approximately 1220 °F (Engineering ToolBox: Aluminum Melting Point). 
Thus, Carter necessarily discloses that the heat treatment operation of said second finishing step is performed so as to melt at least one set of grains of the same type (in the case of Carter, aluminum) 25in said metal powder material.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2017/0314618 (“Speckert”) as applied to claim 1, and further in view of US 2015/0368782 (“Richet”; of record).
4, Carter teaches that the material of the substrate is a determined metal or metal alloy, such as a nickel-based superalloy ([0026], L 1-6).
Richet teaches a method for depositing a coating on a substrate that may be based on nickel, alloys of nickel, superalloys of nickel, or composite substrates comprising nickel ([0068]). Richet teaches that the coating comprises a metallic powder, which may comprise a mixture of aluminum and nickel ([0023]). Richet teaches that the coatings give the substrates excellent corrosion resistance within internal cavities as well as substantially improved service life ([0073]-[0074]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Richet into Carter and deposit a metal powder material that comprises nickel, which is of the same nature as the material of the substrate, in addition to aluminum. Coatings of this composition give the substrate excellent corrosion resistance within internal cavities as well as substantially improved service life.
Thus, the method taught by Carter in view of Richet would entail that said powder material comprises a first set of grains made up of a first metal, nickel, which is made up of a first metal or a first alloy of the same type as the material of the substrate, as well as a second set of grains, made up of a second metal, aluminum.

Claims 6 – 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2017/0314618 (“Speckert”) and US 2015/0368782 (“Richet”; of record) as applied to claim 4, as evidenced by “Metals and Alloys – Melting temperatures”, 2005 (“Engineering ToolBox”; of record).
Regarding claim 6, Carter teaches that the applied coating is heated to a temperature of approximately 1600°F, or 871°C ([0035]). Carter teaches that the applied coating comprises a 
Thus, Carter necessarily teaches that the heat treatment operation of said second finishing step is performed so as to melt the aluminum grains of the same nature 25in said metal powder material, as was discussed in the rejection of claim 5.
As previously discussed, it would have been obvious to an ordinarily skilled artisan to deposit a metal powder material that comprises nickel, which is of the same nature as the material of the substrate, in addition to aluminum. Coatings of this composition give the substrate excellent corrosion resistance within internal cavities as well as substantially improved service life.
It is known in the art that nickel has a melting point of 2647°F, or 1453°C (The Engineering ToolBox: Melting Point of Nickel). Thus, an ordinarily skilled artisan would expect that grains of nickel present in the deposited powder would not melt at the heating temperature of 1600°F, or 871°C as taught by Carter. 
Thus, the first set of grains made up of a first metal or a first alloy (in the case of Carter in view of Richet, nickel) would not melt and would differ from the set of aluminum grains of the same type melted in said second finishing step.
Regarding claim 7, Carter teaches that the additively manufactured substrate may have substantial surface roughness after manufacture ([0027]). 
Moreover, Carter teaches that the coating process fills in the troughs and peaks of the component surface formed after additive manufacture, in order to reduce surface roughness ([0018]). An ordinarily skilled artisan would appreciate that from these teachings, the drops of 
Regarding claim 15, Carter teaches that the powder comprising aluminum used as part of the coating has an average particle size between about 0.5 μm and 100 μm ([0034]).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I). Thus, a prima facie case of obviousness exists, as the average particle size range taught by Carter (0.5-100 μm) overlaps with the range of the instant claim (preferably less than 53 μm).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2017/0314618 (“Speckert”) as applied to claim 1, and further in view of US 2013/0071562 (“Szuromi”; cited in IDS of 01/30/2018 and of record).
Regarding claim 8, Carter does not explicitly teach a step of cleaning the surface of the substrate before the first finishing step, so as to promote the adhesion of said metal material on the substrate.
Szuromi teaches that faying surfaces of some surface-connected defects may not be sufficiently metallurgically diffusion bonded to an applied coating, slurry, or powder if excessively oxidized or otherwise insufficiently cleaned ([0006]). Thus, an ordinarily skilled artisan would be motivated to clean the surface of a substrate before applying a coating to the surface.
Moreover, a step of cleaning a surface before application of a coating is prima facie obvious. An ordinarily skilled artisan would appreciate that a surface free of unwanted debris or residue would have better adhesion to an applied coating than a surface with debris that may .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0060403 (“Carter”; cited in IDS of 01/30/2018 and of record) in view of US 2017/0314618 (“Speckert”) as applied to claim 10, and further in view of US 2007/0238257 (“Paar”; of record).
Regarding claim 11, Carter does not explicitly teach that the finishing operation comprises a step of heat-curing, so as to consolidate the powder deposit after the phase of applying said slurry to said surface of the substrate.
Paar teaches a method for coating the surface of a metal substrate ([0002]). Paar teaches a step of heat curing a coating material comprising a binder and metallic filler ([0015]). Paar also teaches that upon completion of curing, a firmly adhering film is obtained on the substrate ([0023]).
It would have been obvious to an ordinarily skilled artisan to incorporate the teachings of Paar into Carter and complete a step of heat-curing after the powder is deposited onto the surface of the substrate. The heat-curing step would result in the formation of a firmly adhering film on the surface of the substrate.

Response to Arguments
Applicant’s remarks filed 8/6/2021 are acknowledged and have been fully considered. In view of Applicant’s cancellation of claim 16, the outstanding rejection of claim 16 under 35 USC 112(a) is moot.

	Applicant has argued further that Courtney, which the Examiner previously cited with respect to the limitations of canceled dependent claim 9 (the features of which have been incorporated in claim 1), does not disclose that first finishing step comprises at least one phase of depositing an adhesive agent onto said surface of the substrate prior to a phase of applying the powder of said metal onto said surface, so that the powder adheres to said surface. The Examiner respectfully finds Applicant’s argument to be unpersuasive.
The Examiner notes that Applicant’s argument is centered on the fact that Courtney does not disclose the entirety of the recited limitation added to amended claim 1. In response to applicant's argument against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Examiner asserts that the facet of applying metallic powder to a surface of a substrate has been taught by Carter. Carter simply fails to teach that an adhesive is applied to the surface of the substrate prior to application of the powder. However, in view of the teaching from Courtney that adhesives offer an advantage of easily joining irregularly shaped surfaces (P 2, Bullet pt 3) and the finding that the interface between the powder and substrate surface as taught by Carter (Fig. 3, #110) constitutes an irregular surface interface, an ordinarily 
The Examiner has also introduced new grounds of rejection, incorporating the newly cited Speckert reference. Speckert teaches use of an adhesive to temporarily fix a powder coating in place on the surface of a substrate prior to the formation of a metallurgical bond via heat treatment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C ANDERSON whose telephone number is (571)272-2842.  The examiner can normally be reached on M-Th 8:30 AM - 6:30 PM EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.C.A./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735